Citation Nr: 1756755	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  13-02 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for hypertension.

2.  Entitlement to a compensable rating for right knee degenerative joint disease (DJD).

3.  Entitlement to a compensable rating for bilateral restless leg syndrome (RLS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1981 to November 2011, with nine years and nine months of prior active service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO).  In July 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  These matters were remanded by the undersigned in November 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The November 2016 remand contained very specific instructions regarding the kinds of medical questions that needed to be answered on VA examination.  For the Veteran's hypertension, the examiner was to note the predominant range of blood pressure reading prior to medication.  On knee examination, the examiner was to note whether there was pain on range of motion testing and, if so, the point at which such pain began.  On neurological examination for the Veteran's restless leg syndrome, the examiner was to estimate whether such disability was mild, moderate, or severe.  A review of the February and March 2017 VA examination reports obtained shows that the examiners failed to comply with the aforementioned instructions.  Moreover, on knee examination, the examiner noted pain on range of motion testing (without noting where it began), but also commented that here was no pain with passive motion.  However, the examiner did not report the results of passive range of motion testing at all.  In addition, the examiner determined that the examination results were consistent with the Veteran's own descriptions of functioning during both flare-ups and after repetitive use over a period of time, but there is no indication as to what the referenced descriptions entailed.  The only relevant notation is that the Veteran reported pain and stiffness on a daily basis, but there is no record of the nature or extent of reported functional loss during flare-ups or with repetitive use over a period of time.  In light of the above, the Board finds that new examinations are needed to comply with the prior remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated records of VA or adequately identified private evaluations or treatment the Veteran has received for the disabilities remaining on appeal, TO SPECIFICALLY INCLUDE ALL COPIES OF ANY RECORDS THE VETERAN KEEPS OF HOME BLOOD PRESSURE TESTS. 

2. Then, arrange for the Veteran to be examined by a cardiologist to determine the current severity of his hypertension.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should note the following: 

a. the predominant range of the Veteran's current (contemporaneous) blood pressure readings, the predominant range of his history of blood pressure readings; 

b. the predominant range of blood pressure readings before control with medication; and

c. whether the hypertension is controlled by medication.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

2. Then, arrange for the Veteran to be examined by an orthopedist to determine the current severity of his right knee disability.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should describe all right knee pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  Range of motion studies must be completed, and MUST INCLUDE ACTIVE AND PASSIVE MOTION and weight-bearing and non-weight-bearing.  The examiner should also note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.  IF PAIN IS FOUND ON ACTIVE OR PASSIVE MOTION, THE EXAMINER MUST NOTE THE POINT (IN DEGREES) AT WHICH SUCH PAIN BEGINS.  

THE EXAMINER MUST ELICIT AND RECORD THE VETERAN'S DESCRIPTION OF RIGHT KNEE DISABILITY, TO SPECIFICALLY INCLUDE THE NATURE AND EXTENT OF FUNCTIONAL LOSS OR IMPAIRMENT DUE TO SUBJECTIVE FACTORS, DURING FLARE-UPS, OR AFTER REPETITIVE USE OVER A PERIOD OF TIME.  IF THE EXAMINATION IS NOT BEING CONDUCTED DURING A FLARE-UP OR AFTER REPETITIVE USE OVER A PERIOD OF TIME, THE EXAMINER MUST INDICATE (WITH AN EXPLANATION OF RATIONALE COMPARING THE RESULTS WITH THE VETERAN'S DESCRIPTIONS) WHETHER THE RESULTS ARE MEDICALLY CONSISTENT WITH SUCH DESCRIPTIONS.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. Then, arrange for the Veteran to be examined by a neurologist to determine the current severity of his neuropathic symptoms.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should identify all pertinent symptoms and impairment of the Veteran's RLS and OPINE AS TO WHETHER RLS IS PRODUCTIVE OF MILD, MODERATE, OR SEVERE DISABILITY.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).
4. The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, these matters must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2016).
 




